On October 15, 1998, the defendant was sentenced to the following: Count I: Forty (40) years in the Montana State Prison; Count II: Forty (40) years in the Montana State Prison; Count III: Forty (40) years in the Montana State Prison - the sentences imposed for Counts II and III are to be served concurrently with each other, but consecutively to the sentence imposed for Count I; Count IV: Forty (40) years in the Montana State Prison; Count V: Forty (40) years in the Montana State Prison, with twenty-five (25) years suspended - the sentences imposed for Counts IV and V are to be served concurrently with each other, but consecutively to the sentences imposed for Counts *74I, II and III; Count VI: Ten (10) years in the Montana State Prison, all suspended and to be served consecutively to the sentence imposed for Counts I through V; Count VII: Five (5) years in the Montana State Prison, all suspended and to be served consecutive to the sentence imposed for Counts I through VI. The net effect of the foregoing is a term of 135 years at the Montana State Prison, with forty (40) years suspended. It is further ordered that the defendant be ineligible for parole for thirty (30) years. This sentence is to be served consecutive to the Sanders County sentence he is currently serving.
On November 15, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sean Hinchey. The state was represented by Daniel Guzynski.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 15th day of November, 2002.
DATED this 11th day of December, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.